Fourth Court of Appeals
                                San Antonio, Texas
                                     January 6, 2020

                                   No. 04-19-00771-CV

                                Kent B. HOFFMAN, et al.,
                                        Appellant

                                            v.

                              Andrew M. THOMSON, et al.,
                                       Appellee

              From the 343rd Judicial District Court, McMullen County, Texas
             Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                       Honorable Janna K. Whatley, Judge Presiding


                                     ORDER
    The appellant, Hoffman’s, Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellant’s brief is due on February 3, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court